IN THE SUPREME COURT OF THE STATE OF NEVADA


                     NAKIA WOODSON, D/B/A VIP BAIL                              No. 68990
                     BONDS,
                                      Appellant,
                                  vs.
                     INTERNATIONAL FIDELITY
                                                                                   FILED
                     INSURANCE COMPANY, A NEW                                      JUN 0 3 2016
                     JERSEY CORPORATION; AND
                     ALLEGHENY CASUALTY COMPANY,
                     A PENNSYLVANIA CORPORATION,
                                       Respondents.

                                          ORDER DISMISSING APPEAL
                                 This is a pro se appeal from a district court order awarding
                     attorney fees and costs. On May 3, 2016, this court entered an order
                     granting appellant's untimely motion for an extension of time to file the
                     opening brief and directed appellant to file the brief on or before May 18,
                     2016. That order warned appellant that failure to comply could result in
                     the imposition of sanctions, including the dismissal of this appeal. To
                     date, appellant has failed to file the opening brief or otherwise
                     communicate with this court. Accordingly, we
                                 ORDER this appeal DISMISSED.



                                                                       ,   J.
                                             Hardesty

                                                                     gde.QA
                                                J.
                      aitta                                    Pickering




SUPREME COURT
        OF
     NEVADA


(0) 194Th )(tbeFir
                      cc: Hon. Stefany Miley, District Judge
                           Nakia Woodson
                           Armstrong Teasdale, LLP/Las Vegas
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


40) 1947A    <Z44.4
                                                       2
                          Iffigr371